Citation Nr: 1428011	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-29 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2002 to October 2002 and from January 2003 to March 2004, with confirmed combat service in Iraq.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The record reflects that the Veteran was a member of the Army National Guard.  Verification of his dates of service in the Army National Guard has not been obtained.  Moreover, it appears that additional records pertaining to his Army National Guard service may be available.

In light of these circumstances, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should undertake appropriate development to obtain verification of the Veteran's dates of service in the Army National Guard and all available medical and personnel records pertaining to the Veteran's Army National Guard service.  Development to obtain the required verification and service personnel records should continue until the evidence is received or it is determined that the requested records do not exist or that further efforts to obtain the records would be futile.

2.  The AOJ should undertake any other indicated development, to include obtaining an additional medical opinion addressing the claim if additional pertinent evidence is received while this case is in remand status.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

